                                           Case 5:21-cv-02338-EJD Document 18 Filed 04/22/21 Page 1 of 10



                                      1   DOUGLAS SMURR (SBN: 133550)
                                          dsmurr@grsm.com
                                      2   VIOLAINE C. BRUNET (SBN: 305609)
                                          vbrunet@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      4   San Francisco, CA 94111
                                          Telephone: (916) 830-6532
                                      5   Facsimile: (415) 986-8054

                                      6   Attorneys for Plaintiff
                                          3M COMPANY
                                      7

                                      8                                UNITED STATES DISTRICT COURT

                                      9                               NORTHERN DISTRICT OF CALIFORNIA

                                     10   3M COMPANY,                                     )        CASE NO. 21-cv-02338-EJD
                                                                                          )
                                     11                               Plaintiff,          )        Hon. Edward J. Davila
                                                                                          )
Gordon Rees Scully Mansukhani, LLP




                                     12          vs.                                      )        SUPPLEMENTAL JOINT
   275 Battery Street, Suite 2000




                                                                                          )        DECLARATION OF DOUGLAS
     San Francisco, CA 94111




                                     13   UGLY JUICE, LLC, a California Limited Liability )        SMURR AND GREG LOCKWOOD
                                          Company, dba GOOD USE; RDGIV Holdings LLC,               IN SUPPORT OF PLAINTIFF’S
                                     14   an Alabama Limited Liability Company; GRANT )            MOTION FOR TEMPORARY
                                          CARLSON, BLAIR BORTHWICK, SLAVA                 )        RESTRAINING ORDER AND
                                     15   CHUPRYNA, SABRINA CORPUS, and RALPH )                    PRELIMINARY INJUNCTION
                                          DEWAR GAINES,                                   )
                                     16                                                   )
                                                                      Defendants.         )
                                     17                                                   )
                                                                                          )
                                     18                                                   )        Hearing Date: April 22, 2021
                                                                                          )        Hearing Time: 9:45AM
                                     19                                                            Status Conference
                                                                                          )
                                                                                                   Location: Via Zoom Webinar Link
                                     20                                                   )

                                     21
                                                                    SUPPLEMENTAL JOINT DECLARATION OF
                                     22
                                                                    DOUGLAS SMURR AND GREG LOCKWOOD
                                     23
                                                 I, Douglas Smurr, declare:
                                     24
                                                 1.      I am an attorney at law licensed to practice in the State of California. I am Of
                                     25
                                          Counsel with Gordon Rees Scully Mansukhani, LLP, counsel of record for Plaintiff 3M, in the
                                     26
                                          above-captioned case. I make this declaration in support of Plaintiff’s Motion for Temporary
                                     27
                                          Restraining Order and Preliminary Injunction.
                                     28                                                   -1-
                                              JOINT DECLARATION OF DOUGLAS SMURR AND GREG LOCKWOOD ISO MOTION FOR
                                                     TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                          Case 5:21-cv-02338-EJD Document 18 Filed 04/22/21 Page 2 of 10



                                      1         I, Greg Lockwood, declare:

                                      2         2.      I am an attorney at law licensed to practice in the States of Oregon, Washington,

                                      3   Minnesota, and Wisconsin, and the 9th Circuit Court of Appeals. I am a Partner with Gordon

                                      4   Rees Scully Mansukhani, LLP, and am currently overseeing parts of Plaintiff 3M’s nationwide

                                      5   litigation matters related to counterfeit 3M-brand N95 respirators. In this role, I am assisting

                                      6   with the above-captioned case. I make this declaration in support of Plaintiff’s Motion for

                                      7   Temporary Restraining Order and Preliminary Injunction.

                                      8         3.      When the term “We”, “we”, or “”our” is used in this joint declaration, it shall

                                      9   refer to both Douglas Smurr and Greg Lockwood, only.

                                     10         4.      On April 15, 2021, Marcus Mc Elhenney sent Douglas Smurr an email stating: “I

                                     11   have permission to represent Grant Carlson, Sabrina Corpus and Ugly Juice . . . the ‘Ugly Juice’
Gordon Rees Scully Mansukhani, LLP




                                     12   Defendants.” Smurr Decl [Docket No 10-2, p 7 of 10]
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13         5.      On Thursday, April 15, 2021, and on Friday April 16, 2021 we held joint

                                     14   telephone calls with Marcus Mc Elhenney regarding the above-captioned matter. Each

                                     15   telephone call with Marcus Mc Elhenney lasted approximately 12 minutes.

                                     16         6.      Between the dates of April 15, 2021 and April 19, 2021, Douglas Smurr and

                                     17   Marcus Mc Elhenney exchanged a series of texts regarding the above-captioned case. True and

                                     18   correct copies of the texts are attached hereto as Exhibit 1. The texts in green blocks are texts

                                     19   sent by Douglas Smurr, and the texts in grey blocks are texts sent by Marcus Mc Elhenney.

                                     20         7.      On April 22, 2021 after appearing at the Zoom Status Conference, we received

                                     21   three emails from Marcus Mc Elhenney. True and correct copies of the emails are attached

                                     22   hereto as Exhibit 2. These three emails were the first communication either of us received from

                                     23   Marcus Mc Elhenney since the last text he sent to Douglas Smurr on Friday, April 16, 2021.

                                     24         8.      At all times from our first communication with Marcus Mc Elhenney until the

                                     25   present time, we have each understood that Marcus Mc Elhenney was representing the Ugly

                                     26   Juice Defendants. Ethically, our communication was required to go through him.

                                     27         9.      We have no recollection of Marcus Mc Elhenney advising us that he would not

                                     28                                                   -2-
                                             JOINT DECLARATION OF DOUGLAS SMURR AND GREG LOCKWOOD ISO MOTION FOR
                                                    TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                             Case 5:21-cv-02338-EJD Document 18 Filed 04/22/21 Page 3 of 10



                                        1   appear at any hearing in the above-captioned case. On Friday, April 16, 2021, when we last

                                        2   communicated with Marcus Mc Elhenney, no hearings were scheduled with the Court. At that

                                        3   point, we were still hopeful that the matter could be resolved without the Motion.

                                        4

                                        5          I declare under penalty of perjury under the laws of the United States of America that the

                                        6   foregoing is true and correct.

                                        7          Executed this 22th day of April, 2021, in Sacramento, California.

                                        8

                                        9
                                                                                        ______________________________________
                                       10                                                              Douglas Smurr
                                       11
  Gordon Rees Scully Mansukhani, LLP




                                       12
     275 Battery Street, Suite 2000
       San Francisco, CA 94111




                                       13          I declare under penalty of perjury under the laws of the United States of America that the

                                       14   foregoing is true and correct.

                                       15          Executed this 22th day of April, 2021, in Portland, Oregon.

                                       16
                                                                                        __/s/ Greg Lockwood___________________
                                       17                                                             Greg Lockwood
                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28                                                  -3-
1233425/57921327v.1
                                                JOINT DECLARATION OF DOUGLAS SMURR AND GREG LOCKWOOD ISO MOTION FOR
                                                       TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
Case 5:21-cv-02338-EJD Document 18 Filed 04/22/21 Page 4 of 10
Case 5:21-cv-02338-EJD Document 18 Filed 04/22/21 Page 5 of 10
Case 5:21-cv-02338-EJD Document 18 Filed 04/22/21 Page 6 of 10
Case 5:21-cv-02338-EJD Document 18 Filed 04/22/21 Page 7 of 10
Case 5:21-cv-02338-EJD Document 18 Filed 04/22/21 Page 8 of 10
Case 5:21-cv-02338-EJD Document 18 Filed 04/22/21 Page 9 of 10
Case 5:21-cv-02338-EJD Document 18 Filed 04/22/21 Page 10 of 10
